Citation Nr: 1453839	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and June 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.
 
In March 2014, the Board remanded the case for additional development, to include scheduling a VA examination.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, additional development is needed prior to adjudication of the issue on appeal.  

During the June 2013 hearing, the Veteran stated that he was willing to attend another VA examination.  See Hearing Transcript at 14.  In March 2014, the Board remanded the case so that a VA examination could be scheduled to determine the nature and etiology of any currently diagnosed foot disability manifested by fallen arches.  The Veteran was scheduled for a VA examination in August 2014.  He failed to report for the examination.  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

In the current appeal, the Board finds that the presumption has been rebutted.  Notably, the examination notice letter is not of record.  The Board is concerned that the Veteran may not have received notification of his VA examination.  Thus, the Veteran should be afforded another opportunity to report to the VA examination with the requisite notice of the consequences of failing to report. 

Accordingly, the Board finds that another attempt should be made to reschedule the Veteran's VA examination.  On remand, if the Veteran fails to report for an examination, a copy of the letter to the Veteran informing him of a scheduled examination should be placed in the claims file.  

In addition, it appears that there are outstanding medical records.  During the hearing, the Veteran stated that he had received treatment from Dr. Jarrett Darnell, a podiatrist, and Dr. John Darnell, a family practitioner.  See Hearing Transcript at 6.  The Veteran's representative indicated that treatment records for both providers were in the claims file.  Id.  However, the claims file contains treatment records for Dr. John Darnell only.  Furthermore, those records show that the Veteran was referred to a podiatrist.  The podiatry records should be obtained.  See 38 C.F.R. 
§ 3.159(e)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he complete an appropriate release (VA Form 21-142) of his private treatment records from Dr. Jarrett Darnell (podiatrist).

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Then, schedule an additional VA examination so as to assess the nature and etiology of the Veteran's asserted foot disability manifested by fallen arches.  All diagnostic testing and evaluation deemed necessary must be performed.  The examiner must review all pertinent records in the claims file, including the service treatment records and  copy of this remand, and offer the following opinion:

Does the evidence clearly and unmistakably establish that the Veteran's pre-existing loss of arches noted at service entrance was not aggravated during or by his period of service beyond their natural progression?  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

